Citation Nr: 1040816	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (also claimed as chronic bronchitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri.  The issue before the Board today was remanded 
in June 2007 and January 2010 for further evidentiary and 
procedural development.  As discussed below, the Board finds that 
there was substantial compliance with its remands; thus, it may 
proceed with a decision at this time.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board observes that the Veteran's original application for 
compensation benefits includes claims for service connection for 
chronic obstructive pulmonary disease (COPD) and chronic 
bronchitis.  In its March 2004 rating decision, the RO denied 
service connection for each issue and issued separate reasons and 
bases.  Dorland's Illustrated Medical Dictionary defines chronic 
bronchitis as "a type of chronic obstructive pulmonary 
disease."  Dorland's Illustrated Medical Dictionary, 253 (30th 
ed. 2003).  In light of such definition, the Board is of the 
opinion that the Veteran has filed separate claims for the same 
disease and that in light of the medical definition above it is 
more appropriate to combine these issues into a claim for service 
connection for COPD (also claimed as chronic bronchitis).  This 
is reflected in the issue above.  


FINDING OF FACT

The competent and credible evidence fails to show that the 
Veteran's COPD with bronchiectasis manifested during service or 
within one year of separation from active duty; any current COPD 
with bronchiectasis is not shown to be related to the Veteran's 
military service, including as a residual of any in-service 
pneumonia.  




CONCLUSION OF LAW

COPD with bronchiectasis was not incurred in or aggravated by the 
Veteran's active military service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that a September 2007 letter 
satisfied VA's duty to notify requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, this notice 
should have been provided to the Veteran prior to the 
adjudication of his claim in March 2004.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of the 
notice are, as in this case, not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In the present case, the Veteran 
was provided ample opportunity to meaningfully participate in the 
adjudicatory process following the issuance of the aforementioned 
VCAA letter and the entire record was reviewed and the claim was 
readjudicated in supplemental statements of the case dated in 
September 2009 and August 2010.  As such, there is no prejudice 
in the Board proceeding with the current appeal.  See id.; see 
also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication).

Attempts to obtain the Veteran's service treatment and personnel 
records during the pendency of this appeal were, for the most 
part, unsuccessful.  With the exception of the Veteran's November 
1956 separation examination and a few service personnel records, 
the National Personnel Records Center (NPRC) was unable to locate 
any service records due to their likely destruction in a July 
1973 fire at the records facility.  The Veteran was notified of 
the unavailability of his service records in a December 2003 
letter, along with the fact that he should submit other forms of 
evidence, such as lay testimony, to support his claim.  See Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  He was also asked to 
complete a form that might assist in the reconstruction of his 
service records, including a search for any clinical records 
pertaining to treatment during service.  As will be discussed 
below, the Veteran submitted this form in March 2005, but 
attempts to locate any alternative service records were 
unsuccessful.  

As alluded to above, there is a heightened obligation for VA to 
assist a veteran in the development of his claim when service 
records are unavailable due to no fault of the veteran.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
duty includes the obligation to search for alternative medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In the 
instant appeal, the Veteran informed the VA that he was 
hospitalized for pneumonia at Fort Ord in California during the 
month of January 1955.  The Agency of Original Jurisdiction (AOJ) 
therefore contacted the NPRC in August 2009 and asked that it 
search for any service and/or clinical records pertaining to the 
Veteran for the month of January 1955 at the Silas B. Hays Army 
Hospital.  Unfortunately, the NPRC's reply was negative.  Morning 
Reports were not requested because the Veteran was unable to 
recall his unit assignment during Basic Training.  It thus 
appears that all reasonable efforts have been made to reconstruct 
the Veteran's service records.  

As for development of post-service evidence, the claims file 
contains all relevant VA and non-VA records identified by the 
Veteran as pertinent to his claim.  Also of record is a VA 
examination report that appears adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  In this regard, the 
August 2009 VA examination report reflects that the examiner 
conducted a complete pulmonary examination of the Veteran and 
reviewed the claims file.  Furthermore, following a discussion 
regarding the Veteran's current diagnosis, the examiner provided 
an opinion as to the likelihood that the Veteran's COPD with 
bronchiectasis is related to military service, to include two 
incidents of pneumonia during Basic Training.  

The Veteran's accredited representative appears to contend in the 
October 2010 Post-Remand Brief that the August 2009 examination 
is inadequate because the opinion does not reflect consideration 
of the Veteran's lay assertions of pneumonia.  However, the 
August 2009 VA examination report clearly notes that the examiner 
accepted the Veteran's lay statements regarding pneumonia during 
service as credible, but found no causal connection given the 
lack of any chronic post-pneumonia pulmonary problems during 
service as well as the presence of tobacco use for thirty-plus 
years.  Thus, the Board finds no problem in utilizing this 
examination report in its determination.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the Introduction above, the Board previously remanded 
this appeal in June 2007 and January 2010.  The purpose of these 
remands was to: (1) provide the Veteran with VCAA notice 
regarding the establishment of a disability rating and an 
effective date should service connection be awarded; (2) obtain 
any outstanding service treatment and/or personnel records, 
including any clinical records for the month of January 1955 from 
the Silas B. Hays Army Hospital; (3) associate any outstanding VA 
treatment records with the claims file; and (4) provide a VA 
examination, if necessary.  

As discussed immediately above, the Veteran was provided with 
fully-compliant VCAA notice in September 2007.  The AOJ also made 
appropriate attempts to obtain any outstanding service treatment 
and personnel records.  Relevant VA treatment records dated from 
July 2008 through the present were associated with the claims 
file in January 2010, and an adequate VA examination was provided 
to the Veteran.  As such, the Board finds that there has been 
substantial compliance with its remand directives and that it may 
continue with a determination at this time.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Analysis

The Veteran contends that he is entitled to service connection 
for chronic obstructive pulmonary disease (COPD) with 
bronchiectasis (also claimed as chronic bronchitis).  He asserts 
in statements dated throughout this appeal that his COPD with 
bronchiectasis is the direct result of two bouts of pneumonia 
experienced during Basic Training.

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  
Additionally, certain chronic disabilities, such as 
bronchiectasis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).

As previously noted, the Veteran's service treatment records, 
with the exception of his November 1956 separation examination, 
are unavailable due to no fault of his own.  Regardless, the 
Veteran has never asserted that he was diagnosed with COPD and/or 
bronchiectasis during service.  Rather, it is his contention that 
he was treated for pneumonia twice during service and, following 
separation from active duty, developed COPD and bronchiectasis.  
In fact, contemporaneous medical evidence of record indicates 
that the Veteran was diagnosed with COPD in approximately 1995; 
the first evidence of bronchiectasis is an August 2007 primary 
care note.  Therefore, inasmuch as there is no competent evidence 
that COPD and/or bronchiectasis manifested during service or 
within one year of service, service connection is not warranted 
on either a direct basis pursuant to 38 C.F.R. § 3.303(a) or a 
presumptive basis pursuant to 38 C.F.R. § 3.309(a).  

Service connection is also not established pursuant to 38 C.F.R. 
§ 3.303(b) because the Veteran has not presented competent and 
credible evidence demonstrating that he incurred pulmonary injury 
or disease during service and has had continued symptoms 
associated with this injury or disease since which are now 
diagnosed as COPD with bronchiectasis.  The Board acknowledges 
that the Veteran is competent to report information that he can 
gather through his senses, including experiencing pulmonary 
problems during Basic Training.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Moreover, it finds no reason to doubt the 
credibility of the Veteran's lay statements that his pulmonary 
problems were diagnosed as pneumonia and that he was hospitalized 
during service for such problems.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence).  However, 
evidence of pneumonia during service, by itself, is not 
sufficient to establish chronicity of pulmonary problems.  And in 
the present case, the Veteran has at no time indicated that he 
experienced continued breathing problems during service, nor has 
he stated that his duties were in any way limited by residuals of 
his pneumonia.  Regardless, the Board finds the normal clinical 
findings, including a negative chest x-ray, at service separation 
more probative than any lay assertions of continuity of pulmonary 
problems since Basic Training, and therefore, service connection 
is not established through chronicity of symptoms.  

Service connection is therefore warranted only if there is 
competent evidence of a causal relationship between the Veteran's 
present COPD with bronchiectasis and service.  See Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  In some circumstances, lay evidence may be 
sufficient to establish a causal relationship between a current 
disability and service.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the Board is of the opinion that pulmonary 
disease, such as COPD or bronchiectasis, is not easily observable 
by a lay person and requires medical expertise and training to 
evaluate and diagnose.  In fact, such diseases are often 
diagnosed using radiographic evidence.  Thus, the Board will rely 
on medical evidence in determining whether there is a causal 
relationship between the Veteran's current COPD and military 
service.  

The Veteran submitted two medical opinions from his VA primary 
care physician regarding the existence of a nexus between COPD 
and military service.  The first, dated in October 2003, reflects 
that the Veteran reported experiencing two episodes of pneumonia 
during service and developing COPD and bronchitis following his 
discharge.  Based on such information, it was the VA physician's 
opinion that the Veteran's "lung condition may be related to the 
two episodes of pneumonia" [emphasis added].  The second opinion 
is dated six years later, in October 2009, and affirmatively 
states that the Veteran's "bronchiectasis with COPD is secondary 
to pneumonia he received during the basic trainin[g]."

The record also contains an August 2009 VA examination report in 
which it was opined that the Veteran's COPD is not related to his 
military service, but is rather the result of longstanding 
tobacco use.  The August 2009 examiner's opinion reflects that 
the Veteran was acknowledged to have experienced pneumonia during 
service, but that it was determined that there was no 
relationship between such episodes and the current COPD because 
the pneumonia resolved and the Veteran was able to perform all of 
his military duties without incident.  Also relevant to the 
examiner's opinion was the Veteran's "extensive prolonged 
tobacco abuse" (noted throughout the record to be more than 
thirty years) given the causal link between pulmonary problems 
and tobacco use.  

All of the above opinions appear to be based on an accurate 
medical history of the Veteran's pulmonary problems.  Relevant to 
the Board's determination, however, neither of the opinions 
provided by the Veteran's VA primary care physician contain any 
explanation as to why COPD with bronchiectasis is related to in-
service bouts of pneumonia.  Conversely, the August 2009 VA 
examiner noted two reasons for why a causal connection was not 
likely.  Furthermore, the VA primary care physician makes no 
attempt to explain why he "strengthened" his opinion from "may 
be related" to "is secondary to" six years later, thereby 
casting doubt on the thoughtfulness of the opinion provided.  
Under these circumstances, the opinions provided by the Veteran's 
primary care physician are found to be too equivocal and lacking 
in specificity to support an affirmative decision on the merits.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see 
also Miller v. West, 11 Vet. App. 345, 348 (1998).  On the other 
hand, the August 2009 VA examiner's opinion is especially 
probative as to the issue of whether there is any causal 
relationship between the Veteran's COPD and military service, 
including in-service pneumonia, because it clearly applies 
medical principles to the medical and lay evidence of record.  
See id.  

Therefore, with consideration of the lack of in-service evidence 
of COPD and/or bronchiectasis, an absence of any credible 
assertion of chronic problems and/or complaints for many years 
post-service, and probative medical evidence linking COPD with 
bronchiectasis to tobacco use, the Board finds this claim for 
service connection must be denied.  See Shedden, 381 F.3d at 
1166-67.  See also 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2010) (barring as a matter of law service connection for 
any disability resulting from injury or disease attributable to 
the use of tobacco products for any claims filed on or after June 
9, 1998).  As a preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).	
					(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for COPD with bronchiectasis 
(also claimed as chronic bronchitis) is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


